          Case 1:20-cv-01496-DLF Document 15 Filed 07/31/20 Page 1 of 3




                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA

 DANIELLA MONTESANO, individually                )
 and on behalf of others similarly situated,     )
                                                 )
                      Plaintiff,                 )
                                                 )        No. 20-cv-1496 (DLF)
 v.                                              )
                                                 )
 THE CATHOLIC UNIVERSITY OF                      )
 AMERICA,                                        )
                                                 )
                        Defendant.               )

                   ORDER APPOINTING INTERIM CLASS COUNSEL


       This matter is before the Court on Plaintiff’s unopposed Motion for Appointment of

Interim Class Counsel. Plaintiff requests that the Court appoint Eric M. Poulin and Roy T.

Willey, IV of Anastopoulo Law Firm as lead interim class counsel and Curtis A. Boykin and

Frederick A. Douglas of Douglas & Boykin as interim liaison class counsel in this matter on

behalf of the putative Classes.

       Having reviewed the Motion and supporting Memorandum, the Court finds that proposed

Interim Class Counsel have done significant work identifying and investigating potential claims

in this action; have the experience necessary to protect the best interests of the putative Classes;

possess sufficient knowledge of the applicable law; and are willing and able to commit the

resources necessary to adequately represent the putative Classes. It is clear to the Court that the

Anastopoulo Law Firm has the resources, team, and extensive experience to prosecute this case

in the best interest of the class. Likewise, Douglas & Boykin PLLC has extensive experience,

dedicated local knowledge, and has already done significant work on behalf of the Plaintiff and




                                                  1
          Case 1:20-cv-01496-DLF Document 15 Filed 07/31/20 Page 2 of 3




putative Classes. As a result, these two firms, and specifically Eric M. Poulin, Roy T. Willey,

Curtis A. Boykin and Frederick A. Douglas will represent the putative class well, and with vigor.

       The Court further finds that early identification and appointment of interim Class

Counsel is in the best interests of the parties and of judicial economy. Such appointment will

establish a clear leadership structure on the Plaintiff’s side, will allow Defendant and

Defendant’s counsel clear direction with respect to Plaintiff’s Counsel’s authority to negotiate

and enter into stipulations, confer with respect to deadlines and other issues, and agree to Court

required discovery plans. Furthermore, such interim appointment will ensure that the members

of the putative Classes are adequately protected up to and until the Court’s final determination

on whether or not to certify the Class. Accordingly,

       IT IS ORDERD that Eric M. Poulin and Roy T. Willey, IV of Anastopoulo Law Firm,

LLC be and are appointed lead interim class counsel in this matter;

       IT IS FURTHER ORDERED that Curtis A. Boykin and Frederick A. Douglas be and

are appointed interim liaison counsel in this matter.

       IT IS FURTHER ORDERED that Lead Counsel shall have the sole authority to speak

for Plaintiffs in all matters regarding pre-trial procedure, trial, and settlement negotiations and

shall make all work assignments in such manner as to facilitate the orderly and efficient

prosecution of this litigation and to avoid duplicative or unproductive effort.

       Counsel shall be responsible for coordinating all activities and appearances on behalf of

Plaintiffs. No motion, request for discovery, or other pre-trial or trial proceedings will be

initiated or filed by any Plaintiffs except through Lead Counsel.




                                                  2
              Case 1:20-cv-01496-DLF Document 15 Filed 07/31/20 Page 3 of 3




        Defendant’s counsel may rely upon all agreements made with Lead Counsel, or other

duly authorized representative of Lead Counsel, and such agreements shall be binding on all

plaintiffs.

        IT IS FURTHER ORDERD that, in the event a future case that arises out of the same

subject matter as the above captioned action is hereafter filed in this Court or transferred from

another court, defense counsel shall promptly serve a copy of this Order on the attorneys for the

plaintiff(s) in the newly filed case and promptly notify the Court so it may determine if the

newly filed case should be consolidated in the Consolidated Action.

        IT IS FURTHER ORDERED that Defendant has not waived any defenses to this

action, including its right to later contest class certification, by not contesting interim

appointment.

        IT IS SO ORDERED.




July 31, 2020                                           ______________________________
                                                        The Honorable Dabney L. Friedrich




                                                   3
